R AY THORNTON, Justice, dissenting. On the issue of whether the ATFDA applies to Mr. Williams’s resignation, I respectfully dissent. Williams appeals the chancery court decision by claiming that his oral resignation is both within and outside the provisions of the ATFDA, and the majority agrees. Specifically, the majority holds that the ATFDA applies to acceptance of a proffered oral resignation but that the exclusive remedy clause within the ATFDA does not apply to resignations. It is the unequal application of the statute with which I disagree. In my view the ATFDA must either (1) apply to both the submission of a resignation and the appeal from a ruling on such resignation, or (2) not be applicable to a submission of a resignation and therefore not applicable to an appeal from a ruling on such resignation. The statute is either applicable, or it is not. I am mystified that today’s majority decision determines that ATFDA is both applicable and inapplicable to exacdy the same circumstances. If the ATFDA is not applicable to resignations, then an oral resignation is fully effective when it is tendered without any requirement of School Board action. Teague v. Walnut Ridge Schs., 315 Ark. 424, 868 S.W.2d 56 (1993). If however, an oral resignation triggers the application of the ATFDA, thereby giving Williams rights not otherwise available, Williams’s appeal from School Board action must be controlled by the provisions of the ATFDA providing an exclusive statutory means for effecting such an appeal. In my view, Williams cannot have it both ways. Either the ATFDA applies or it does not. I know of no legal principle that allows an individual to reap the benefits conferred by a statute without being bound by that statute’s carefully expressed requirements. I respectfully dissent. I am authorized to state that Justice BROWN joins this dissent.